Citation Nr: 0117766	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability compensation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had periods of reserve duty including a period of 
active duty for training from May 2, 1971, to May 16, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, denying the veteran's claim of 
entitlement to total disability compensation based on 
individual unemployability.

The Board also notes that in May 1999 the RO denied the 
veteran's claim of entitlement to increased ratings for 
residuals of a right knee injury and lumbar spondylosis from 
30 and 10 percent respectively, but increased the ratings for 
traumatic arthritis of the right knee to 30 percent, and for 
patellofemoral osteophytes of the left knee to 20 percent.  
He expressed disagreement with that rating decision in 
January 2000, and was furnished a Statement of the Case in 
February 2000.  He did not perfect his appeal by filing a 
substantive appeal, VA Form 9, Appeal to Board of Veterans' 
Appeals, or its equivalent, so those increased ratings claims 
are not in appellate status.  


FINDINGS OF FACT

1.  The appellant's combined disability rating is 70 percent 
and he meets the basic percentage standards set forth under 
regulations for a total disability rating due to individual 
unemployability.

2.  The appellant was last employed full-time in 1999 as a 
maintenance engineer for the State of Florida's Department of 
Transportation, a job that he held for over twenty eight 
years.  Although he did not retire due specifically to his 
service-connected disabilities, his job required many hours 
walking and standing on his feet.
3.  The medical evidence of record shows that the appellant 
has significant physical impairment due to his service-
connected knee and back disabilities, and that his mobility 
is restricted to considerable degree due to these 
disabilities.

4.  The appellant's service-connected orthopedic disabilities 
are of such severity in combination as to preclude him from 
engaging in substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSION OF LAW

The appellant's service-connected knee and back disabilities 
prevent him from securing or following a substantially gainful 
occupation.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is totally disabled for 
employability due to service-connected disabilities.  He is 
presently service-connected for traumatic arthritis of the 
right knee with limitation of extension, rated 30 percent 
disabling; residuals of right knee injury with tear in medial 
meniscus, post-operative arthroscopic surgery, also rated 30 
percent disabling; patellofemoral osteophytes of the left 
knee, moderate, rated 20 percent disabling; and lumbar 
spondylosis, mild, rated 10 percent disabling.  Under the 
combined ratings table, his combined disability rating is 70 
percent.  See 38 C.F.R. § 4.25 (2000).

Total disability ratings for compensation purposes based on 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability, ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. § 4.16(a) (2000).  In this 
case, the schedular criteria pursuant to section 4.16(a) have 
been met because the appellant's knee and back disabilities 
all affect a single body system - orthopedic - and therefore, 
are considered a single disability under 38 C.F.R. 
§ 4.16(a)(3).  Hence, as these disabilities combine to a 70 
percent rating under the combined ratings table, he meets the 
basic percentage standards set forth under section 4.16(a).

Furthermore, because the appellant meets the basic percentage 
standards, the existence or degree of nonservice-connected 
disabilities or previous unemployability status must be 
disregarded if in the judgment of VA such service-connected 
disabilities render him unemployable.  38 C.F.R. § 4.16(a).  
Marginal employment (earned annual income below the poverty 
threshold) is not considered "substantially gainful 
employment."  Id.

The record on appeal reflects that the appellant was last 
employed full-time in 1999 as a maintenance engineer, a job 
that he held for over twenty eight years.  Although he did not 
retire due specifically to his service-connected disabilities, 
the record clearly shows that his job required many hours 
walking and standing on his feet, which is greatly impaired 
due to the combined disabling nature of his service-connected 
knee and low back disabilities.  Findings on the VA 
examination conducted in February 1999 as well as the recently 
submitted VA outpatient reports dated through 2000 reflect a 
significant degree of physical impairment caused by these 
disabilities.  The evidence also shows that his mobility has 
been restricted in the recent past to such an extent that he 
required the use of a wheelchair on one occasion when the pain 
in his knees and back prevented him from walking.  It also is 
shown by the record that his service-connected knee 
disabilities in particular have progressively worsened over 
time, to the extent that rating increases for these disorders 
have been assigned.  The appellant has stated on appeal that 
his pain symptoms caused by these disabilities have gotten 
progressively worse over the years, which prevents him from 
performing the physical tasks required of his former 
employment.

The United States Court of Appeals for Veterans Claims (the 
Court) has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that a veteran can perform 
work that would produce sufficient income to be other than 
marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).

Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
veteran in a different position than other veterans with the 
same combined disability evaluation.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  As ably advanced by the 
appellant's representative, a claim based on individual 
unemployability presupposes that the combined rating is less 
than total (100 percent), but asks that the claim be 
considered on subjective factors that the objective rating 
does not contemplate.  See Written Brief Presentation, pg. 3 
(June 13, 2001) (citing Vettese v. Brown, 7 Vet. App. 31, 34 
(1994)).

In this case, in reviewing the appellant's employment and 
education background, the Board finds that his combined 70 
percent rating does in fact place him in a different category 
than other veterans rated at the same combined level because 
the impairment he suffers from would directly impact his 
ability to work in his former employment as a maintenance 
engineer.  As noted above, it appears that he could not 
perform certain physical tasks required of his former line of 
work due to pain and weakness in his lower extremities and 
back, which would adversely impact his ability to engage in 
work-day physical acts required of his employment like 
walking, bending, etc.  Hence, as the Court stated in Van 
Hoose v. Brown, the question in this case is really whether 
the appellant is capable of performing the physical acts 
required by his line of employment, not whether he can find 
alternative employment.  Id. at p. 363.

In view of the foregoing, it is the Board's judgment that the 
combined adverse effect of the appellant's knee and back 
disabilities have a much greater degree of functional 
impairment in terms of his ability to work.  When the 
appellant's case is considered in light of the entire 
evidentiary record, recorded education and employment history, 
and the medical evidence relating to his service-connected 
disabilities, it is apparent that he is unable to engage in 
"substantially gainful employment" consistent with his 
education and occupational experience.

Accordingly, the Board concludes that the appellant's service-
connected disability picture is now sufficiently profound to 
render him unemployable.  Resolving the benefit of the doubt 
in his favor, entitlement to a total disability rating based 
on individual unemployability is in order.  38 C.F.R. §§ 4.3, 
4.16 (2000).


ORDER

A total disability evaluation based upon unemployability due 
to service-connected disabilities is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

 

